Name: 2004/609/EC: Commission Decision of 18 August 2004 amending Annex I to Decision 2003/804/EC authorising certain third countries for the export of live molluscs for further growth, fattening or relaying in Community waters (notified under document number C(2004) 3128)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  international trade;  fisheries;  tariff policy;  cooperation policy;  agricultural policy;  trade;  health
 Date Published: 2004-08-24

 24.8.2004 EN Official Journal of the European Union L 274/17 COMMISSION DECISION of 18 August 2004 amending Annex I to Decision 2003/804/EC authorising certain third countries for the export of live molluscs for further growth, fattening or relaying in Community waters (notified under document number C(2004) 3128) (Text with EEA relevance) (2004/609/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 19(1) thereof, Whereas: (1) A list of third countries from which Member States are authorised to import live molluscs, their eggs and gametes for further growth, fattening, relaying or human consumption in the Community, as well as model certificates that must accompany such consignments were drawn up by Decision 2003/804/EC (2). (2) Since the entering into force of Directive 91/67/EEC, the animal health requirements for import of aquaculture animals into the Community from third countries have been unchanged. Pending the establishment of harmonised certification requirements, Member States have been responsible for ensuring that imports of aquaculture animals and products thereof from third countries are subjected to conditions at least equivalent to those applying to placing on the market of Community products according to Article 20(3) of Directive 91/67/EEC. (3) It has been brought to the attention of the Commission that some enterprises in the Community are dependent on access to early live stages of certain species of live molluscs for further growth, fattening or relaying in Community waters, and that there is an ongoing import of these species. The supply of the relevant species amongst EU Member States and European Free Trade Association Member is limited, therefore certain third countries should be authorised for such trade for a interim period of time, pending the completion of the on-the-spot inspections provided for by Community rules. Annex I to Decision 2003/804/EC should be amended accordingly. (4) Such temporary listing should be limited to countries of which the veterinary services have been assessed and which have been found to provide the necessary guarantees when signing export certificates of live animals, and therefore can be listed without jeopardising the animal health status of the Community. (5) It is also appropriate to simplify the presentation of the table in Annex I in order to avoid the repetition of requirements included in the model certificates. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The text in Annex I to Decision 2003/804/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 August 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 302, 21.11.2003, p. 22. Decision as last amended by Decision C(2004) 2613 (not yet published in the Official Journal). ANNEX ANNEX I Territories from which importation of certain species of live molluscs, their eggs and gametes intended for further growth, fattening or relaying in European Community waters (Article 3), or intended for further processing before human consumption (Article 4(1)) are authorised Country Territory Specific requirements (1) Comments ISO code Name Code Description Bonamia ostreae Marteilia refringens CA Canada (2) Live molluscs for further growth, fattening or relaying, and for further processing before human consumption HR Croatia (2) NO NO Live molluscs for further processing before human consumption only MA Morocco (2) NO NO Live molluscs for further processing before human consumption only NZ New Zealand (2) Live molluscs for further growth, fattening or relaying, and for further processing before human consumption TN Tunisia (2) NO NO Live molluscs for further processing before human consumption only TR Turkey (2) NO NO Live molluscs for further processing before human consumption only US United States of America (2) Live molluscs for further growth, fattening or relaying, and for further processing before human consumption (1) Yes  or No  as relevant if designated farm, coastal or continental zone is approved by the central competent authority of the exporting country as a territory that also fulfils the specific animal health requirements for introduction into Community zones and farms having a Community approved programme or status as regards Bonamia ostreae and/or Marteilia refringens. (2) Temporary listing, shall be reviewed before 1 June 2005.